— Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 8, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits effective September 2, 1974 because she was not available for employment. Claimant, after retiring from her job in New York, voluntarily moved to Florida. The board found that her alleged efforts to find employment were not realistic and that she was unavailable for employment. These were factual findings within the sole province of the board and, since they were supported by substantial evidence, may not be disturbed (Labor Law, § 623; Matter of Roth [Catherwood], 34 AD2d 1081; Matter of Bennett [Cather-wood], 33 AD2d 946). Decision affirmed, without costs. Greenblott, J. P., Sweeney, Kane, Koreman and Main, JJ., concur.